IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38640

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 691
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 9, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
EARL NELSON GROVE, JR.,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for failure to register as a sex offender, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Earl Nelson Grove, Jr. pled guilty to failure to register as a sex offender. I.C. § 18-8309.
In exchange for his guilty plea, the state dismissed an allegation that Grove was a persistent
violator. The district court sentenced Grove to a unified term of ten years, with a minimum
period of confinement of three years, to run consecutive to another sentence. Grove appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Grove’s judgment of conviction and sentence are affirmed.




                                                   2